Citation Nr: 1203208	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-23 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include psychotic, anxiety, or mood disorders.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty with verified active service from December 1990 to August 1991 in support of Operation Desert Shield/Desert Storm, and was a member of the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought. 

The RO adjudicated the Veteran's claim as the issue of entitlement to service connection for "mental health", in other words, for a mental health (psychiatric) disorder.  The record shows that beginning in the late 1990s VA and private treatment providers have diagnosed the Veteran with various psychiatric disorders, including psychosis; schizophrenia, paranoid type; adjustment disorder with depressed mood and anxiety; resolved cannabis abuse; anxiety disorder not otherwise specified; and under Axis II, history of paranoid personality traits.  

Notwithstanding the foregoing, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  Thus the proper claim on appeal is for service connection for an acquired psychiatric disorder, to include psychotic, anxiety, or mood disorders.  Id. 
 
The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in August 2011 but did not report for that hearing or attempt to reschedule.  Therefore a request for such hearing is considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran claims service connection for an acquired psychiatric disorder.  Treatment records show the presence of acquired psychiatric disorder as variously diagnosed above.  The Veteran has reported that he has had his present psychiatric symptoms since service.  He reported that these symptoms were associated with an incident for which he received non-judicial punishment; he was responsible for a box of ammunition exploding because he had mistakenly placed it too close to a heater.  

He is competent to provide a report of his continued psychiatric symptoms since service, and the Board finds his statements reporting on his chronic psychiatric symptoms to be totally credible and any examination should take that evidence into consideration in providing an opinion as to nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In light of the Veteran's contentions and the state of the record, the Board finds that a VA psychiatric examination is necessary to adjudicate this claim.  An examination is necessary to obtain an opinion on whether there is an etiological nexus between any acquired psychiatric disorder found to be present and service, given the clinical history of the pertinent psychiatric symptomatology since service to include the Veteran's report of continuity of symptoms since then.  

Prior to examination, the Veteran should be provided an opportunity to submit any lay evidence from himself and others, pertaining to continuity of symptoms since service, to include such lay evidence as statements from others familiar with the Veteran's complaints of symptoms referable to his claim.  The RO should also obtain and associate with the claims file any additional treatment records not on file.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, it should be updated to include VA treatment records compiled since the latest VA clinical records dated in March 2011.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also, private treatment records dated in May 1998 indicate that the Veteran was previously hospitalized for psychiatric symptoms by VA in the previous year for almost two months.  Records of such psychiatric treatment are not in the claims file.  Any VA treatment records associated with the reported VA hospitalization in 1997, and any other pertinent VA or private treatment records not on file should also be added to the claims file prior to VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA or private medical records pertaining to the Veteran, to specifically include any VA treatment records prior to 1998, and since March 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to any psychiatric problems during and/or since service.  Provide an appropriate period of time for the receipt of such requested lay evidence.

3.  Then afford the Veteran a VA psychiatric examination, to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  In offering opinions, the examiner must acknowledge the Veteran's report of a continuity of symptoms since service, and any current psychiatric symptoms and diagnosis.  For any psychiatric disorder identified, opine as to whether it is at least as likely as not related to the Veteran's service.  

The rationale for all opinions expressed should be provided in a legible report. 

4.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


